El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
Juan Allende constituyó hipoteca sobre la mitad pro-in-divisa de cierta finca urbana situada en Santurce, P. R. Pre-sentada para su inscripción en’el registro la escritura, el re-gistrador se negó a ello porque la indicada finca aparecía inscrita a favor de Allende y sus hijos pro-indivisa y sin determinación de partes.
Del registro consta que la finca en cuestión fué adquirida por Allende siendo casado y que muerta la esposa fueron declarados herederos sus hijos habidos en su matrimonio con *570Allende y el propio Allende en la porción en usufructo que fija la ley. Obtenida la declaratoria de herederos, el viudo pidió la inscripción de la finca en el registro, en la siguiente .forma: Una mitad pro-indivisa a su favor y la otra mitad a favor suyo, en usufructo, y de sus hijos, en propiedad, por partes iguales pro-indivisas. El registrador se limitó a ins-cribir la propiedad pro-indivisa a favor de Allende y de sus hijos sin especificar la extensión de sus condominios. Y así las cosas, Allende otorgó la escritura de hipoteca de que se trata en la forma en que se ha dicho.
Cita el registrador en apoyo de su negativa, el artículo 20 de la Ley Hipotecaria y la jurisprudencia establecida por esta Corte Suprema en los casos de Ríos v. El Registrador de Arecibo, 19 D. P. R. 742; Paulo v. El Registrador de Guayama, 23 D. P. R. 318, y Rossy v. El Registrador de San Juan, 23 D. P. R. 553.
El artículo 20 de la Ley Hipotecaria prescribe que de-berá constar previamente inscrito o anotado el derecho de-la persona que otorgue o en cuyo nombre se hag'a la tras-misión o gravamen, para poder inscribir o anotar los títulos en que se transfiera o grave el dominio o la posesión de bienes inmuebles o derechos reales, y la jurisprudencia in-vocada establece:
En el caso de Ríos, supra, que “la liquidación de la so-ciedad conyugal no es requisito indispensable para inscribir pro-indiviso a favor del cónyuge sobreviviente y de los hijos una finca de la sociedad conyugal inscrita previamente a nombre del cónyuge difunto, bastando para este fin la pre-sentación en el registro del testamento y la certificación de defunción del testador o de la declaratoria de herederos. ’ ’ Y que “la escritura de inventario, división y. adjudicación de bienes es indispensable para inscribir a nombre del cónyuge sobreviviente y de los hijos una finca inscrita a1 nombre del difunto, cuando lo que pretenden los herederos es inscribir participación determinada de dichos bienes en favor de cada uno de ellos, y no la finca pro-indivisa.”
*571En el caso de Paulo, supra, que “cuando los herederos solo tienen inscrito en el registro su título de herencia in-testada en común y pro-indiviso con el cónyuge viudo en relación a determinada finca del haber hereditario, solamente pueden enajenar ese derecho indefinido e indeterminado se-gún aparece del registro, pero no un condominio igual a la mitad del valor de dicha finca, el que, no estando inscrito a favor del vendedor, tampoco puede inscribirse a favor del comprador por impedirlo el artículo 20 de la Ley Hipote-caria. ’ ’
Y en el caso de Eossy, supra, que “por la muerte de uno de los cónyuges nace en el viudo, en relación con la disolu-ción del matrimonio, el derecho a la plena propiedad de la mitad de los bienes que una vez liquidada la sociedad con-yugal resulten ser ganancias pero por el solo hecho de la muerte del cónyuge no llega a ser dueño el viudo de una mitad de la propiedad, ni puede disponer como suya de tal mitad, o de menos de ella, aunque puede ceder sus derechos en la misma.”
Si el artículo 20 de la Ley Hipotecaria impide o no la ins-cripción de la hipoteca en este caso concreto, depende del alcance’que se dé a la inscripción de la finca, propiedad ga-nancial del matrimonio Allende, a favor de Allende y de sus hijos, una vez muerta la esposa. En cuanto a la jurispru-dencia establecida, basta examinarla ligeramente para con-cluir que encuentra apoyo en ella el criterio sustentado por el registrador.
Ahora bien, con posterioridad a los casos de Ríos, Paulo y Rossy invocados, ésta Corte Suprema decidió los casos de Capó v. Fernández, 27 D. P. R. 715, y Santini et al. v. Díaz San Miguel et al., 27 D. P. R. 816, en los que, si bien reco-noció a la partición de la herencia y a la liquidación de la sociedad de gananciales su función verdadera, reconoció tam-bién efectividad inmediata al derecho hereditario y a la diso-lución de lá sociedad, adoptando así un temperamento liberal que a la vez que garantiza todos los derechos envueltos *572permite reclamaciones y transacciones difíciles o imposibles de otro modo. Ese temperamento nos lleva necesariamente a modificar también nuestra jurisprudencia sobre la materia en relación con los registros de la propiedad.
ía en el caso de Dávila v. El Registrador de Caguas, decidido el 25 de marzo último, (pág. 197) y en el que Jesús María Maldonado una vez que obtuvo que se le declarara he-redero en unión de catorce hermanos más de su padre Nemesio Dávila, pidió que en cierta finca, que estaba inscrita a favor de su padre como bien genancial, se hiciera constar su de-recho hereditario en cuanto a una treinta ava parte indivisa de la misma, y en el que el registrador se limitó a inscribir el derecho hereditario indiviso sin especificar su extensión, esta corte, por medio de su Juez Asociado Sr. Aldrey, dijo:
“De acuerdo con lo que resolvimos en el caso de Capó. v. Fernández, 27 D. P. R. 715, al recurrente corresponde una treinta ava parte de la finca comprada por la sociedad de gananciales de que formó parte su padre, porque desde el mismo momento de su muerte sus derechos se trasmitieron a sus herederos, aunque no aparezca liquidada la sociedad de gananciales y aunque la herencia no haya sido partida, porque no existiendo testamento la ley fija en partes iguales la extensión del derecho de cada heredero.”
La circunstancia de que cuando Allende solicitó la anterior inscripción de una mitad indivisa de la finca ganan-cial a su favor y la de la otra mitad a favor de los here-deros, el registrador se limitara a inscribir la finca proin-divisa y Allende no recurriera, no es obstáculo, a nuestro juicio, para que Allende otorgara la escritura de hipoteca en la forma en que lo hizo y para que dicha escritura pueda inscribirse en el registro, porque si bien no hizo constar el registrador la extensión del derecho que amada uno corres-pondía, como debió haberlo hecho para mayor claridad, y como sin duda hubiera ordenado que lo hiciera esta corte en el caso de que Allende hubiera pedido el auxilio de la misma en su oportunidad, esa extensión no puede ser otra que la fijada en la ley. Interpretada la inscripción a que nos re-*573ferimos a la luz de la única ley aplicable al caso, tiene nece-sariamente que concluirse que la mitad correspondía al cón-yuge viudo y la otra mitad a los herederos, todo, desde luego, indiviso y sujeto a las resultas de la liquidación de la so-ciedad de gananciales y de la partición de la herencia.
Además, ya esta Corte Suprema, en el caso de Recerra v. El Registrador de Guayama, lijó su criterio de una ma-nera clara sobre el particular. La opinión fue emitida por el Juez Asociado Sr. Hutchison y dice así:
“El cónyuge superviviente, Diego Becerra, como dueño de. una mitad proindivisa de ciertas fincas rústicas adquiridas durante su matrimonio constituyó hipoteca sobre su participación en dichas fincas.
El registrador se negó a verificar la inscripción de este docu-mento por el fundamento de que dicha participación indivisa no había sido inscrito debidamente a- nombre del deudor hipotecario después de la liquidación de la sociedad de gananciales.
La finca en cuestión ya había sido inscrita a nombre de Becerra como bienes de la sociedad de gananciales. Los hijos habían sido declarados únicos y universales herederos de la difunta esposa. El marido' siguió siendo el dueño con derecho inscrito de una mitad pro indivisa de los bienes inmuebles de la sociedad de gananciales, sujeta, por supuesto, a las resultas de la liquidación de la sociedad conyugal. El no trató de hipotecar nada más que esto.
La mención que se haga del hecho de que la participación en ios bienes inmuebles de tal modo gravados queda sujeta a las resultas de tal liquidación, sería bastante para prevenir a terceras personas, interesadas en la propiedad, no vemos razón por la cual no deba ser inscrita la hipoteca, haciéndose referencia a la omisión aparente de no haberse practicado una liquidación formal.”
Por virtud de todo lo expuesto, opinamos que debe revo-carse la nota recurrida y ordenarse al registrador que veri-fique la inscripción solicitada, sujeta a las resultas de la liquidación de la sociedad de gananciales.

Revocada la'nota recurrida.

Juez concurrente: Asociado Sr. Hutchison.
*574El Juez Asociado Sr. Wolf firmó conforme con la sen-tencia.
Los Jueces Sres. Presidente Hernández y Asociado Al-clrey disintieron. .